Order entered September 11, 2013




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00383-CV

                 MID-CONTINENT CASUALTY COMPANY, Appellant

                                             V.

                            VANESSA CASTAGNA, Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 2012-15701

                                         ORDER
       The Court has before it appellant Mid-Continent Casualty Company’s August 30, 2013

unopposed motion for extension of time to file a motion for rehearing. We GRANT the motion

and ORDER that any motion for rehearing is due to be filed on or before September 19, 2013.


                                                  /s/    ROBERT M. FILLMORE
                                                         JUSTICE